Citation Nr: 1009146	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-01 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the apportionment of $200 per month of the Veteran's 
VA compensation benefits on behalf of his minor son, C.C. was 
proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from December 1962 to 
June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Special Apportionment Decision which 
granted an apportionment in the amount $200 a month effective 
August 2003, on behalf of the Veteran's minor son, C.C.  The 
apportionment terminated in September 2005, when the 
Veteran's minor son attained the age of 18 years.  The 
Veteran filed a timely disagreement with the apportionment 
decision and the instant appeal ensued.  

In April 2009, the case was remanded for further development.  


FINDINGS OF FACT

1. In July 2003, the custodial parent of C.C. filed a claim 
for apportionment of the Veteran's VA compensation benefits 
on his behalf.  

2.  The Veteran was not residing with C.C. and was not 
reasonably discharging his responsibility for his support.  

3.  The apportionment of $200 per month from the Veteran's 
compensation benefits for the support of C.C. did not cause 
undue hardship to the Veteran.


CONCLUSION OF LAW

The apportionment of $200 a month of the Veteran's VA 
compensation benefits on behalf of his minor son, C.C. was 
proper.  38 U.S.C.A. §§ 5107, 5307 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.450, 3.451 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  However this case 
does not involve a claim for benefits under 38 U.S.C.A., 
chapter 51, since the Veteran is seeking to reverse a 
decision to apportion his compensation benefits under 38 
U.S.C.A., chapter 53.  Thus, the VCAA provisions are not 
applicable to this appeal.  Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  

Nevertheless, the Veteran was given guidance from VA as to 
the evidence that was needed with respect to the 
apportionment of compensation benefits to his child.  In the 
October 2003 letter notifying him that his ex-wife and 
custodian of his minor child was seeking an apportionment on 
behalf of his son, the RO advised him to provide financial 
information on a VA Form 21-4138 (Statement in Support of 
Claim) that would include itemizing his average monthly 
income from all sources, an itemized list of his average 
monthly expenses, and the average monthly amount that he 
contributed to the support of his child who did not live with 
him.  


II.  Apportionment of the veteran's Compensation Benefits

If a Veteran's child is not in his custody, all or a part of 
that Veteran's benefits may be apportioned as prescribed by 
regulation.  38 U.S.C.A. § 5307.  VA regulations provide for 
two types of apportionments.

Under a "general" apportionment, all or any part of the 
compensation payable on account of a veteran may be 
apportioned if the veteran is not residing with his child and 
the veteran is not reasonably discharging his responsibility 
for the child's support. 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain a 
general apportionment.  Hall v. Brown, 5 Vet. App. 294 
(1993).

Under a "special apportionment," regardless of any other 
provision about apportionments, where hardship is shown to 
exist, compensation may be apportioned between the veteran 
and his dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to other persons in interest.  38 C.F.R. § 3.451.  As 
relevant here, for the determination for a special 
apportionment, consideration must be given to such factors as 
the amount of the VA benefits payable; the resources, income, 
and special needs of those dependents in whose behalf the 
apportionment is claimed; and the resources, income, and 
special needs of the veteran and his other dependents.  38 
C.F.R. § 3.451.  The amount of a special apportionment should 
generally be consistent with the total number of dependents 
allowed.  38 C.F.R. § 3.451.  

In July 2003, the custodial parent of the Veteran's minor 
son, C.C., filed a claim for apportionment of the Veteran's 
VA compensation on behalf of his minor son.  The income and 
expenses information submitted by the ex-wife and custodial 
parent showed that her monthly income consisted of her gross 
monthly income of $440 and C.C.'s Social Security dependence 
allowance of $285 which totaled $725.  She stated that the 
Veteran did not pay child support payments, she did not 
receive food stamps, or any other welfare benefits.  She also 
presented evidence of monthly expenses totaling $764.  After 
paying expenses, she had a monthly deficit of $39. 

In September 2003, the Veteran submitted a statement 
indicating that his ex-wife, the custodial parent of C.C., 
had fraudulently obtained a divorce from him in Georgia after 
he had already obtained a divorce from her in Alabama.  He 
stated that his Alabama divorce gave him full custody of his 
minor son.  

In October 2003, the RO notified the Veteran that an 
apportionment claim had been filed and asked him to submit 
financial information so that his resources, income, and 
special needs could be considered in determining the special 
apportionment.  He was informed that $200 monthly would be 
withheld effective August 1, 2003 pending a decision on the 
apportionment.  

In December 2003, the Veteran was notified that VA had 
received his letter regarding his ex-wife's alleged 
fraudulent divorce.  He was informed that he should consult 
an attorney as this was not a matter for which VA could 
provide assistance.  

In January 2004, the RO issued a Special Apportionment 
Decision, awarding the monthly amount of $200 in 
apportionment of the Veteran's compensation benefits, 
effective August 1, 2003.  The decision indicated that the 
ex-wife had provided evidence of her income and expenses, 
that she had established a financial need, and had shown that 
her expenses exceeded her income.  Although he was requested 
to provide his income and expenses in a letter of 
October 2003, he did not respond to the VA letter.  He has 
not expressed that the apportionment would cause him 
financial hardship, nor has he submitted any information to 
show that he was providing reasonable support to his minor 
son.  Although he disagreed that he should not have his 
compensation benefits apportioned, at no time did he provide 
any information showing that he was providing reasonable 
support to his minor child.  His only argument throughout 
this appeal was that apportionment was not proper because the 
ex-wife, the custodial parent, had submitted what he alleged 
was a fraudulent divorce decree.  He stated that his 
"divorce decree" which he alleged was legitimate, gave him 
sole custody of his minor son.  Unfortunately, he never 
provided evidence that demonstrated that he had custody of 
his son or that he had provided support.  

The Veteran did not provide any information documenting 
payment of support to his minor son or that he would 
experience undue hardship if the apportionment was granted.  
Since the record shows that the criteria for an apportionment 
under 
38 C.F.R. § 3.451 were met, the apportionment was properly 
awarded.

Apportionments are available for the protection of a 
Veteran's minor children who are experiencing hardship.  The 
statements provided by the Veteran do not establish that he 
experienced undue hardship as a result of the apportionment, 
nor do they show that he had fulfilled his obligation to 
support his minor children.  38 C.F.R. § 3.451.  In fact, he 
never alleged he was experiencing undue hardship as a result 
of the monthly apportionment.  The amount apportioned from 
the Veteran's compensation benefits was approximately 11 
percent of his total compensation benefits, clearly an amount 
that does not provide an inordinate amount of benefits to his 
son.  See 38 C.F.R. § 3.451.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in a claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Here, the question is whether the Veteran was 
reasonably discharging his responsibility for child support 
at the time of the apportionment decision.  The inconclusive 
evidence about his finances during the relevant period does 
not raise a reasonable doubt about whether he was 
experiencing undue hardship as a result of the apportionment.  
Given this evidence, the evidence in favor of the claim is 
insufficient to raise a reasonable doubt.  


ORDER

The apportionment of $200 per month of the Veteran's VA 
compensation benefits on behalf of his minor son, C.C., was 
proper.  The claim is denied.  





____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


